Head, Justice.
1. “When land is conveyed by metes and bounds, whether there be more or less than the quantity named in the deed,'the purchaser obtains the whole of it.” Benton v. Horsley, 71 Ga. 619 (3) ; McElroy v. McElroy, 142 Ga. 38 (4) (82 S. E. 442) ; May v. Sorrell, 153 Ga. 53 (111 S. E. 810). Objections based on the contention that such deeds convey more than the number of acres stated therein are without merit.
2. Findings of fact by an examiner, unexcepted to, which show that the objector could not have any interest in the land sought to be registered, become binding on the parties to the land-registration proceedings, and in such case the objector has no authority to contest the right of the applicant to a decree of registration of title in his name. Code, § 60-206; Asbury v. McCall, 202 Ga. 154 (42 S. E. 2d, 370).
3. There being no evidence to support the jury’s findings of fact on material and controlling issues in this land-registration proceeding, it was error to overrule the general grounds of the motion for new trial.

Judgment reversed.


All the Justices concur.

Harris, Harris, Russell <& Weaver and Carl L. Beard, for plaintiff in error.
George II. Carswell and Alex S. Boone Jr., contra.